          Case 1:19-cv-10690-LTS Document 1 Filed 04/10/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                                   )
 AMERICAN CIVIL LIBERTIES UNION OF )
 MASSACHUSETTS, INC.,              )
                                   )
                    Plaintiff,     )
                                   )                 Civil Action No. _______________
                 v.                )
                                   )
 U.S. IMMIGRATION AND CUSTOMS      )                 COMPLAINT
 ENFORCEMENT,                      )
                                   )
                    Defendant.     )
                                   )
                                   )

                                       INTRODUCTION

     1.    This is an action for the production of public records pursuant to the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552.

     2.    On February 10, 2019, a senior official of U.S. Immigration and Customs

Enforcement (“ICE”) delivered an “Immigration Updates” address to the Legal Affairs

Committee of the National Sheriffs’ Association. On February 22, 2019, the ACLU of

Massachusetts (“ACLUM”) submitted a FOIA request for certain records related to that address,

including for recordings of the address and for associated written remarks, slides, and handouts.

To date, ICE has not provided any substantive response to this request, nor has it produced any

of the requested records.

     3.    Production of these records is important to assist the public in understanding the

guidance provided by ICE to state and local law enforcement. Among other things, this suit

seeks an order requiring ICE to search for and produce the requested records.
              Case 1:19-cv-10690-LTS Document 1 Filed 04/10/19 Page 2 of 4



                                               PARTIES

         1.    The American Civil Liberties Union of Massachusetts is a Massachusetts non-profit

corporation with its principal place of business in Boston, Massachusetts. ACLUM’s mission is

to defend freedoms guaranteed in the Constitution and Bill of Rights and to educate the public

about civil liberties and civil rights. ACLUM is committed to principles of transparency and

accountability in government. Obtaining information about government activity, analyzing that

information, and widely publishing and disseminating it to the press and the public is a critical

and substantial component of the ACLUM’s work and one of its primary activities.

         2.    U.S. Immigration and Customs Enforcement is an organization within the U.S.

Department of Homeland Security.

                                     JURISDICTION AND VENUE

         3.    This Court has jurisdiction pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

         4.    Venue lies in the District of Massachusetts pursuant to 5 U.S.C. § 552(a)(4)(B),

including because it is the district in which ACLUM has its principal place of business.

                                                FACTS

         5.    Matthew T. Albence is ICE’s Executive Associate Director for Enforcement and

Removal Operations and Senior Official Performing the Duties of Deputy Director.1

         6.    On February 10, 2019, Mr. Albence delivered an address entitled “Immigration

Updates” to the Legal Affairs Committee at the 2019 Winter Legislative and Technology

Conference of the National Sheriffs’ Association (the “Address”). See Ex. A (conference agenda

and photo appended to FOIA request).




1   https://www.ice.gov/leadership
            Case 1:19-cv-10690-LTS Document 1 Filed 04/10/19 Page 3 of 4



      7.    The existence of the Address was publicly disclosed, including through a photograph

distributed on Twitter by the Bristol County Sheriff’s Office in Massachusetts. See Ex. A (photo

and caption appended to FOIA request).

      8.    On February 22, 2019, ACLUM submitted a FOIA request to ICE by electronic mail

(the “Request”). See Ex. A (Request, exhibits, and transmittal email).

      9.    Among other things, the Request sought any audio and/or visual recordings of the

address, as well as any records containing some or all of the Address (such as prepared remarks)

and any slides, powerpoint presentations, or handouts presented with the Address. See Ex. A.

      10.   Exhibit A to this Complaint is a true and accurate copy of the Request and the email

transmitting it.

      11.   On March 15, 2019, ICE sent an email invoking a 10-day extension to respond to the

Request pursuant to 5 U.S.C. § 552(a)(6)(B). See Ex. B.

      12.   ICE has not provided any other response to the Request, nor has it produced any of

the requested records.

                                      CLAIM FOR RELIEF

                                Violation of FOIA 5 U.S.C. § 552

      13.   The foregoing allegations are re-alleged and incorporated herein.

      14.   Defendant has failed to make reasonable efforts to search for records sought by the

Request.

      15.   Defendant has failed to timely produce any records responsive to the Request.

      16.   ACLUM has exhausted administrative remedies to the extent required by law.
          Case 1:19-cv-10690-LTS Document 1 Filed 04/10/19 Page 4 of 4



                                   PRAYER FOR RELIEF

          Wherefore, Plaintiff asks this Court to GRANT the following relief:

     1.   Order that ICE shall produce all requested records;

     2.   Enjoin ICE from charging ACLUM search, review, or duplication fees for processing

          the Request;

     3.   Award ACLUM costs and reasonable attorney fees in the action; and

     4.   Grant such other relief as the Court may deem just and proper.


April 10, 2019                                     Respectfully Submitted,


                                                   /s/ Daniel L. McFadden
                                                   Matthew R. Segal (BBO #654489)
                                                   Daniel L. McFadden (BBO #676612)
                                                   Jessica Lewis (BBO #704229)*
                                                   American Civil Liberties Union
                                                       Foundation of Massachusetts, Inc.
                                                   211 Congress Street
                                                   Boston, MA 02110
                                                   (617) 482-3170
                                                   msegal@aclum.org
                                                   dmcfadden@aclum.org
                                                   jlewis@aclum.org
                                                   *D. Mass. Admission Pending
